DETAILED ACTION
Response to Amendment
The Amendment filed on January 29, 2021 has been entered. Claims 1, 2, 4, 6, 8, 10-13, 15, 16, 18, 19, 21, 23, 25, 27-30, 32, 33, and 35-37 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on November 27, 2020. Applicant’s arguments with respect to the 103 rejections of claims 1, 2, 4, 6, 8, 10-13, 15, 16, 18, 19, 21, 23, 25, 27-30, 32, 33, and 35-37 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10-13, 15, 16, 18, 19, 21, 23, 25, 27-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (US 2012/0012496), hereinafter Schorr, in view of Labrecque et al. (US 2007/0084144), hereinafter Labrecque.
Regarding claim 1, Schorr discloses a combination (10 and 24 collectively in Figure 1) of a product (24 in Figure 1) and a film-to-film package (10 in Figure 1), wherein the product (24) is vacuum packaged in the film-to-film package (10) (Paragraphs 0001 and 0008-0010), wherein the product (24) comprises a nonwoven polyolefin material (Paragraphs 0040, 0015, 0009, 0017, 0021, and 0023), wherein the film-to-film package (10) has an interior and an exterior (apparent from Figure 1) and comprises a layer (“EVOH layer” described in Paragraphs 0021 and 0040) having an oxygen transmission rate equal to or less than 10 cubic centimeters of oxygen per 100 inches squared per 24 hours (Paragraphs 0021 and 0008-0011, Table I), wherein the product (24) is located in the interior of the film-to-film package (10) (apparent from Figure 1), wherein air is removed from the interior of the film-to-
However, Schorr does not disclose: after applying the vacuum pressure to the exterior of the film-to-film package, flushing the interior of the film-to-film package with an inert gas until the interior of the film-to-film package reaches an inert gas flush pressure between 50 millibars and 150 millibars or between 400 millibars and 600 millibars.
Labrecque teaches that it was known to flush an interior of a film-to-film package (100 in Figure 1) with an inert gas (“inert gas”) until the interior of the film-to-film package (100) reaches an inert gas flush pressure, after applying a vacuum pressure to an exterior of the film-to-film package (100) and before sealing the film-to-film package (Paragraph 0044 lines 4-12, Paragraphs 0045 and 0046), in order to minimize the time that a product (“medical device”/“product”) contained in the film-to-film package (100) is exposed to temperature, humidity, light, oxygen, or ambient conditions, and thereby maintain the chemistry of the product (“medical device”/“product”) and extend the shelf life of the product (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schorr to incorporate the teachings of Labrecque by flushing the interior of the film-to-film package (10 of Schorr) with an inert gas until the interior of the film-to-film package reaches an inert gas flush pressure, after applying the vacuum pressure to the exterior of the film-to-film package, because doing so would achieve the predictable results of removing oxygen/air from inside the film-to-film package and minimizing the time that the product (24 of Schorr) is exposed to temperature, humidity, light, oxygen, or ambient conditions to thereby maintain the chemistry of the product and extend the shelf life of the product. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inert gas flush pressure to be between 50 millibars and 150 millibars or between 400 millibars and 600 millibars, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the pressure on the interior of the film-to-film package and reduce the likelihood of the film-to-film package being torn/deformed by the inert gas flush. In re Aller, 105 USPQ 233. The inert gas flush pressure is a recognized result effective variable because pressure on the interior of the film-to-film package increases with increasing inert gas flush pressure and the likelihood of the film-to-film package tearing/deforming increases with increasing inert gas flush pressure. Please note that in Paragraph 0010, 0020, 0060, and 0067 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Schorr discloses a method of packaging a product (24 in Figure 1) in a package (10 in Figure 1), the method comprising the steps of:
providing a film-to-film package (10 in Figure 1) comprising a layer (“EVOH layer” described in Paragraphs 0021 and 0040) having an oxygen transmission rate equal to or less than 10 cubic centimeters of oxygen per 100 inches squared per 24 hours (Paragraphs 0021 and 0008-0011, Table I), and having an interior and an exterior (apparent from Figure 1);
providing a product (24 in Figure 1) in the interior of the film-to-film package (10) (as shown in Figure 1, Paragraphs 0040, 0019, and 0008-0011), wherein the product (24) comprises a nonwoven polyolefin material (Paragraphs 0040, 0015, 0009, 0017, 0021, and 0023);
applying a vacuum to the exterior of the package (10) in a controlled atmosphere until a vacuum pressure equal to or less than 250 millibars is achieved (Paragraphs 0021 and 0008-0011, Table I);
sealing the film-to-film package (10) (Paragraphs 0040, 0019, 0027, 0033, and 0035);

sterilizing the package (10) and the product (24) with ionizing radiation resulting in the product (24) having a reduction in its tensile strength that is equal to or less than 18.5% after sterilization (Paragraphs 0008-0011, 0019-0021, and 0027).
However, Schorr does not disclose: flushing the interior of the film-to-film package with an inert gas until an inert gas flush pressure between 50 millibars and 150 millibars or between 400 millibars and 600 millibars is achieved.
Labrecque teaches that it was known to apply a vacuum to an exterior of a film-to-film package (100 in Figure 1) in a controlled atmosphere, flush an interior of the film-to-film package (100 in Figure 1) with an inert gas (“inert gas”) until an inert gas flush pressure is achieved, seal the film-to-film package (100), and sterilize the film-to-film package (100) and a product (“medical device”/“product”) contained in the film-to-film package (100) with ionizing radiation (Paragraph 0044 lines 4-12, Paragraphs 0045 and 0046), in order to minimize the time that the product (“medical device”/“product”) is exposed to temperature, humidity, light, oxygen, or ambient conditions, and thereby maintain the chemistry of the product (“medical device”/“product”) and extend the shelf life of the product (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schorr to incorporate the teachings of Labrecque by flushing the interior of the film-to-film package with an inert gas until an inert gas flush pressure is achieved, because doing so would achieve the predictable results of removing oxygen/air from inside the film-to-film package and minimizing the time that the product (24 of Schorr) is exposed to temperature, humidity, light, oxygen, or ambient conditions to thereby maintain the chemistry of the product and extend the shelf life of the product. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Schorr in view of Labrecque teaches all the limitations of the claim as stated above except: the inert gas flush pressure is between 50 millibars and 150 millibars or between 400 millibars and 600 millibars.
In re Aller, 105 USPQ 233. The inert gas flush pressure is a recognized result effective variable because pressure on the interior of the film-to-film package increases with increasing inert gas flush pressure and the likelihood of the film-to-film package tearing/deforming increases with increasing inert gas flush pressure. Please note that in Paragraph 0010, 0020, 0060, and 0067 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 2 and 19, Schorr discloses that the film-to-film package (10) is thermoformed (Paragraph 0027), and that the ionizing radiation is gamma irradiation or electron beam irradiation (Paragraphs 0027, 0001, 0019, 0020, and 0032).
Regarding claims 4 and 21, Schorr discloses that the layer (“EVOH layer” described in Paragraphs 0021 and 0040) comprises ethylene vinyl alcohol (Paragraphs 0021, 0009, and 0040).
Regarding claims 6 and 23, Schorr discloses that the vacuum pressure is between 15 millibars and 50 millibars (apparent from Table I, Paragraphs 0021 and 0009-0011), that a reduction in tensile strength in a machine direction is equal to or less than 10% after sterilization (apparent from Table I), and that a reduction in tensile strength in a cross-machine direction is equal to or less than 18% after sterilization (apparent from Table I).
However, Schorr in view of Labrecque does not expressly teach: the inert gas flush pressure is between 50 millibars and 150 millibars.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inert gas flush pressure to be between 50 millibars and 150 millibars, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the pressure on the interior of the film-to-film package and reduce the likelihood of the film-to-film package In re Aller, 105 USPQ 233. The inert gas flush pressure is a recognized result effective variable because pressure on the interior of the film-to-film package increases with increasing inert gas flush pressure and the likelihood of the film-to-film package tearing/deforming increases with increasing inert gas flush pressure. Please note that in Paragraphs 0015, 0025, 0026, 0061, and 0067 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 8 and 25, Schorr discloses that the vacuum pressure is between 75 millibars and 125 millibars (apparent from Table I, Paragraphs 0008), that a reduction in tensile strength in a machine direction is equal to or less than 15% after sterilization (apparent from Table I), and that a reduction in tensile strength in a cross-machine direction is equal to or less than 18.5% after sterilization (apparent from Table I).
However, Schorr in view of Labrecque does not expressly teach: the inert gas flush pressure is between 400 millibars and 600 millibars.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inert gas flush pressure to be between 400 millibars and 600 millibars, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the pressure on the interior of the film-to-film package and reduce the likelihood of the film-to-film package being torn/deformed by the inert gas flush. In re Aller, 105 USPQ 233. The inert gas flush pressure is a recognized result effective variable because pressure on the interior of the film-to-film package increases with increasing inert gas flush pressure and the likelihood of the film-to-film package tearing/deforming increases with increasing inert gas flush pressure. Please note that in Paragraphs 0016, 0061, and 0067 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 10 and 27, Schorr discloses that the layer (“EVOH layer” described in Paragraphs 0021 and 0040) has an oxygen transmission rate equal to or less than 5.0 cubic centimeters of oxygen per 100 inches squared per 24 hours (Paragraphs 0021 and 0008-0011, apparent from Table I).
Regarding claims 11 and 28, Schorr discloses that the layer (“EVOH layer” described in Paragraphs 0021 and 0040) has an oxygen transmission rate between 0.001 cubic centimeters of oxygen per 100 inches squared per 24 hours and 2.0 cubic centimeters of oxygen per 100 inches squared per 24 hours (Paragraphs 0021 and 0008-0011, apparent from Table I).
Regarding claims 12 and 29, Schorr in view of Labrecque teaches that the inert gas (“inert gas” of Labrecque) comprises nitrogen, argon, or a combination thereof (Paragraphs 0007 and 0051-0066 of Labrecque).
Regarding claim 13, Schorr in view of Labrecque teaches that the film-to-film package (10 of Schorr) occupies less volume than a package not treated with a vacuum and an inert gas flush (inherent because product 24 of Schorr is vacuum packaged in package 10 of Schorr, as described in Paragraphs 0001 and 0008-0010 of Schorr), and that the combination (10 and 24 collectively of Schorr) has a density greater than that of an identical combination not treated with a vacuum and an inert gas flush (inherent because the combination has the same mass as an identical combination not treated with a vacuum and an inert gas flush but a lower volume than the identical combination not treated with the vacuum and the inert gas flush).
However, Schorr in view of Labrecque does not expressly teach: the density is at least 10 percent greater than that of the identical combination not treated with the vacuum and the inert gas flush.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the density of the combination to be at least 10 percent greater than that of the identical combination not treated with the vacuum and the inert gas flush, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would increase the rigidity of the combination and reduce the amount of space occupied by the combination. The density of the combination is a recognized result effective variable because the rigidity of the combination increases with increasing density and the amount of space occupied by the combination decreases with increasing density. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0019 and 0029 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Schorr discloses that the combination (10 and 24 collectively) has a pre-determined shape (apparent from Figurer 1).
Regarding claim 16, Schorr discloses that the pre-determined shape is planar (apparent from Figure 1).
Regarding claim 30, Schorr in view of Labrecque teaches that the film-to-film package (10 of Schorr) occupies less volume than a package not treated with a vacuum and an inert gas flush (inherent because product 24 of Schorr is vacuum packaged in package 10 of Schorr, as described in Paragraphs 0001 and 0008-0010 of Schorr), and that the step of releasing the vacuum applied to the exterior of the package (10 of Schorr) in the controlled atmosphere generates a combination (10 and 24 collectively of Schorr) of the package (10 of Schorr) and the product (24 of Schorr) having a density greater than an identical combination not treated with a vacuum and an inert gas flush (inherent because the combination has the same mass as an identical combination not treated with a vacuum and an inert gas flush but a lower volume than the identical combination not treated with the vacuum and the inert gas flush).
However, Schorr in view of Labrecque does not expressly teach: the density is at least 10 percent greater than that of the identical combination not treated with the vacuum and the inert gas flush.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the density of the combination to be at least 10 percent greater than that of the identical combination not treated with the vacuum and the inert gas flush, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would increase the rigidity of the combination and reduce the amount of space occupied by the combination. The density of the combination is a recognized result effective variable because the rigidity of the combination increases with increasing density and the amount of space occupied by the combination decreases with increasing density. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0019 and 0029 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 32, Schorr discloses that the step of releasing the vacuum applied to the exterior of the package (10) generates a combination (10 and 24 collectively) having a pre-determined shape (clear from Figure 1).
Regarding claim 33, Schorr discloses that the pre-determined shape is planar (apparent from Figure 1).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schorr in view of Labrecque in further view of Vellutato, Jr. et al. (US 2009/0084695), hereinafter Vellutato.
Regarding claim 35, Schorr in view of Labrecque teaches a combination according to claim 1 (see 103 rejection of claim 1 above).
However, Schorr in view of Labrecque does not teach: A shipping system comprising: a shipping container and a plurality of a combination according to claim 1.
Vellutato teaches that it was known to provide a shipping system (bags 30 and carton 40 collectively in Figure 15) comprising: a shipping container (40 in Figures 15 and 16) and a plurality of combinations (30 in Figure 15) (Paragraph 0055), in order to allow the combinations (30) to be shipped/transported together as a group and be easily removed from the shipping container (40) for subsequent storage (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schorr in view of Labrecque to incorporate the teachings of Vellutato by providing a shipping system comprising: a shipping container and a plurality of a combination (10 and 24 collectively of Schorr) according to claim 1, because doing so would achieve the predictable result of allowing the combinations according to claim 1 to be shipped/transported together as a group and be easily removed from the shipping container for subsequent storage. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 36, Schorr in view of Labrecque teaches a combination according to claim 1 (see 103 rejection of claim 1 above).
However, Schorr in view of Labrecque does not teach: A dispensing system comprising: a dispensing container and a plurality of a combination according to claim 1.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schorr in view of Labrecque to incorporate the teachings of Vellutato by providing a dispensing system comprising: a dispensing container and a plurality of a combination (10 and 24 collectively of Schorr) according to claim 1, because doing so would achieve the predictable result of allowing the combinations according to claim 1 to be shipped/transported together as a group and be easily removed from the dispensing container for subsequent storage. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schorr in view of Labrecque in further view of Ikawa (WO 2015141671 A1).
Regarding claim 37, Schorr in view of Labrecque teaches a combination according to claim 1 (see 103 rejection of claim 1 above).
However, Schorr in view of Labrecque does not teach: A stack comprising two or more of a combination according to claim 1.
Ikawa teaches that it was known to provide a stack (the stack of packages 100 shown in Figure 3(c)) comprising two or more combinations (packages 100 in Figure 3(c)), in order to allow the two or more combinations (100) to be packed in a cardboard box (200 in Figure 3(c)) and transported together as a unit (Page 5 line 31 – Page 6 line 7 of Machine Translation of WO 2015141671 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schorr in view of Labrecque to incorporate the teachings of Ikawa by providing a stack comprising two or more of a combination (10 and 24 collectively of Schorr) according to claim 1, because doing so would achieve the predictable result of allowing the two or more combinations  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1, 2, 4, 6, 8, 10-13, 15, 16, 18, 19, 21, 23, 25, 27-30, 32, 33, and 35-37 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Specifically, Schorr is directed to a method focused on the sterilization and packaging of a chemically sensitive medical device that includes a fish oil and/or vitamin E coating. However, as admitted in the Office Action, Schorr is silent as to the step of flushing the interior of the film-to-film package with an inert gas, much less until an inert gas flush pressure between about 50 millibars and 150 millibars or between about 400 millibars and 600 millibars is achieved. Moreover, Applicant notes that the selection of the specific inert gas pressures that are required by pending claims 1 and 18 as amended and that are absent from Schorr is not trivial, as the present inventors have found that the pressure levels required by pending claims 1 and 18 allow for bonding sites in the polyolefin chains specifically to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. See page 10, lines 2-12 of the application as originally filed.”

the examiner firstly asserts that Schorr (the primary reference) is not directed to a method focused on the sterilization and packaging of a chemically sensitive medical device that includes a fish oil and/or vitamin E coating as asserted by the Applicant. Instead, Labrecque (the secondary reference) is directed to a method focused on the sterilization and packaging of a chemically sensitive medical device that includes a fish oil and/or vitamin E coating (see Abstract of Labrecque), while Schorr is directed to a method focused on the sterilization and packaging of a nonwoven polyolefin product (24) (see Paragraphs 0040, 0015, 0017, 0023, 0008-0011, 0019-0021, and 0027 of Schorr). Secondly, the examiner asserts that page 10, lines 2-12 of the instant application cited by the Applicant do not state that it is pressure levels claimed in pending claims 1 and 18 which allow for bonding sites in the polyolefin chains to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. Instead, page 10, lines 2-12 of the instant application merely state that it is the lack/absence of oxygen which allow for bonding sites in the polyolefin chains to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. Lastly, the examiner asserts that Schorr in view of Labrecque does 

In response to Applicant’s argument that:
“Nevertheless, the Office Action cites to Labrecque for curing the deficiencies of Schorr related to the inert gas flush. However, although [0007] describes purging a pouch containing a medical device with an inert gas before sterilizing the pouch, nowhere does Labrecque describe the range of pressures at which the inert gas flush should occur in conjunction with the range of specific vacuum pressures to minimize the reduction in tensile strength of a product that includes a nonwoven polyolefin material specifically. Moreover, as mentioned above, the selection of the specific vacuum and inert gas pressures is not trivial, as the present inventors have found that the pressure levels required by pending claims 1 and 18 allow for bonding sites in the polyolefin chains specifically to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. See page 10, lines 2-12 of the application as originally filed. Additionally, Labrecque focuses on sterilizing an implantable medical device or surgical instrument, which are vastly different from the nonwoven polyolefin material that is being sterilized in the method of the pending claims. As such, Applicant respectfully submits that one of skill in the art developing a sterilization method for implantable medical devices (e.g., stents, balloons, etc.) or surgical instruments (forceps, scalpels, etc.), which are arguably rigid, would not have the same concerns regarding tensile strength reduction as a person of ordinary skill in the art focusing on the sterilization of nonwoven (e.g., fabric-based) materials. Thus, for at least these reasons, Applicant respectfully submits that pending independent claims 1 and 18 as amended are inventive over Schorr even when combined with Labrecque.”

the examiner firstly asserts that Schorr was relied upon for teaching the clamed range of specific vacuum pressures (see 103 rejections of claims 1 and 18 above). Secondly, the examiner asserts that In re Aller was relied upon for rendering obvious the claimed ranges of inert gas pressures, as recognized by the Applicant. Thirdly, the examiner asserts that page 10, lines 2-12 of the instant application cited by the Applicant do not state that it is pressure levels claimed in pending claims 1 and 18 which allow for bonding sites in the polyolefin chains to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. Instead, page 10, lines 2-12 of the instant application merely state that it is the lack/absence of oxygen which allow for bonding sites in the polyolefin chains to be free to recombine with one another instead of with oxygen after irradiation so that the strength of the polyolefin material is maintained. Thus, no criticality for the claimed ranges of inert gas pressures is disclosed in the specification of the instant application. Fourthly, the examiner asserts that Schorr in view of Labrecque does teach a lack/absence of oxygen in the package because the inert gas of Labrecque displaces and removes the oxygen inside package 10 of Schorr. Lastly, the examiner 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731